DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s amendment filed on 07/29/2022 has been entered. Claims 1,4-6,8,11-13 and 15-18 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are pending in this application, with claims 1,8 and 15 being independent.

Response to Arguments
1.	Applicant's arguments filed on 07/29/2022 on page 12
of applicant's remark regarding Claim 1, the applicant
argues that Morioka does not teach action of determining QoS parameter and QoS profile parameter are same or different or use threshold to select appropriate QoS profile parameter using a threshold. The applicant further argues that the newly added limitation is also not disclosed by Morioka.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Morioka discloses that Uu-QCI (i.e. QoS parameter) and Un-QCI (i.e. QoS Profile parameter) can have one-to-one or many-to-one corresponding relationships (Morioka Fig.3B Para[0050]). For example, the Uu-QCI 3 is same as Un-QCI 3 which addresses the invention claimed by the applicant of matching or identifying the corresponding QoS bearer in another network. Due to having non-selective options in the claimed invention, the examiner did not address the limitation “determining that the difference between QoS parameter and QoS profile parameter is less than a threshold”. 
The newly added limitation relies on “in response to determining” and goes over determining the QoS parameter corresponds to QoS profile parameter. The new limitation is no different than the limitation previous to it and it is repeating the same step in a different way. The “determination of corresponding QoS parameters” is not clear and not highlighting any further step(s) of how determination is made such as, using specific value of QoS parameter, etc. In short, identification step of Morioka is same as the determination step for QoS and QoS profile parameters claimed in the invention. 
The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415